Citation Nr: 1031260	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  10-08 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether the reduction of the rating for service-connected 
bilateral hearing loss from 10 percent to 0 percent, effective 
March 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to January 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which reduced the Veteran's disability rating to 0 
percent from 10 percent, as of March 1, 2010.  

In July 2010, the Veteran submitted additional evidence.  The 
submission of such evidence was not accompanied by a waiver of RO 
consideration; however, because this additional evidence consists 
of duplicate copies of previously submitted evidence, the Veteran 
would not be prejudiced by the Board's initial consideration of 
this evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2009).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By a July 2008 rating decision, the RO increased the 
Veteran's disability rating for his service-connected bilateral 
hearing loss to 10 percent, effective April 16, 2008.

2.  Following an August 2009 VA examination, the RO proposed to 
reduce the disability rating for the service-connected bilateral 
hearing loss from 10 percent to 0 percent.

3.  By a letter dated in August 2009, the RO notified the Veteran 
that medical evidence reflected improvement in his condition and 
that the RO proposed to reduce the 10-percent disability rating; 
the letter was accompanied by a copy of a rating decision for the 
proposed reduction.

4.  By a rating decision dated in December 2009, the RO 
implemented a reduction to 0 percent, effective March 1, 2010.  
Notice of the reduction was mailed to the Veteran that same 
month.

5.  A comparison of the medical evidence upon which a 10-percent 
disability rating was awarded with the evidence received in 
connection with the rating reduction reflects improvement in the 
service-connected bilateral hearing loss, meeting the criteria 
for a 0-percent disability rating.


CONCLUSION OF LAW

The reduction for bilateral hearing loss to 0 percent, effective 
March 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, 
Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in July 2009.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the 
Board finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  
See Pelegrini II, Quartuccio, supra.

With regard to the VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits, the Board points out that 
the procedural framework and safeguards set forth in 38 C.F.R. § 
3.105(e) governing rating reductions were explained to the 
Veteran in adequate detail in an August 2009 letter prior to the 
rating reduction in December 2009, and he was provided sufficient 
opportunity to present additional argument and evidence in 
opposition to the reduction.  This is also discussed in detail 
below.

Additionally, in the July 2009 VCAA letter, the RO also advised 
the Veteran that a disability rating and an effective date will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all 
required notice in this case, such that there is no error in 
content. 

The RO also correctly issued the July 2009 VCAA notice letter 
prior to the December 2009 determination on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. 
App. At 120.  Thus, there is no timing error with regard to the 
VCAA notice.  

With regard to the additional notice requirements for increased 
rating claims, no VCAA letter was sent that was compliant with 
the U. S. Court of Appeals for Veterans Claims' (Court's) 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, no letter was sent to advise the Veteran of the 
evidentiary and legal criteria necessary to substantiate a higher 
rating for his bilateral hearing loss.  In any event, the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit Court) 
recently vacated the Court's previous decision in Vasquez-Flores, 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1277 (2009).  Regardless, overall, the 
Board is satisfied that the RO provided both generic and specific 
VCAA notice as to the increased rating claim when considering all 
of the VCAA letters provided.  

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  Further, the Veteran 
has submitted statements in support of his claim.  He was also 
scheduled for VA examinations in connection with his claim.  
Thus, there is no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Analysis

In this case, the Veteran is challenging the reduction in 
disability rating for his bilateral hearing loss from 10 percent 
to 0 percent. 

The provisions of 38 C.F.R. § 3.105 apply to reductions.  38 
C.F.R. § 3.105(e) requires that, when a reduction in evaluation 
of a service-connected disability is considered warranted, and a 
reduction will result in a decrease in payment of compensation 
benefits being made, a rating proposing reduction will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified and furnished detailed reasons 
therefore, and given 60 days for presentation of additional 
evidence to show that compensation payments should be continued 
at the current level.  If additional evidence is not received 
within that period, a final rating action will be taken and the 
award will be reduced, effective the last day of the month in 
which a 60-day period from the date of notice to the beneficiary 
of the final rating action expires.  Additionally, under 38 
C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he has 
a right to a pre-determination hearing provided that a request 
for such a hearing is received by VA within 30 days from the date 
of the notice.  The procedural framework and safeguards set forth 
in 38 C.F.R. § 3.105 governing rating reductions are required to 
be followed by VA before it issues any final rating reduction.  
See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

Initially, the Board notes that the Veteran does not contend, and 
the evidence does not reflect, noncompliance with the procedural 
requirements for rating reductions. The RO sent the Veteran a 
letter in August 2009 advising him of the proposed reduction for 
his service-connected bilateral hearing loss, and included a copy 
of the rating decision for the proposed reduction.  The letter 
informed the Veteran that he could submit additional evidence to 
show that the compensation payments should be continued at the 
then-current level, and that, if no additional evidence was 
received within 60 days, his disability evaluation would be 
reduced.  Furthermore, the Veteran was advised of his right to 
request a personal hearing "to present evidence or argument on 
any important point in [his] claim."  The Veteran did not 
request a hearing and did not submit any additional evidence to 
show that the proposed reduction in disability rating should not 
take place.  Thereafter, more than 60 days later, in a December 
2009 rating decision, the RO effectuated the reduction.  The 
proper procedure was followed for effectuating a reduction in 
this matter.

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  See 
38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 
277 (1992).  The requirements for reduction of ratings in effect 
for five years or more are set forth at 38 C.F.R. § 3.344(a) and 
(b), which prescribe that only evidence of sustained material 
improvement under the ordinary conditions of life, as shown by 
full and complete examinations, can justify a reduction; these 
provisions prohibit a reduction on the basis of a single 
examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  
However, with respect to other disabilities that are likely to 
improve (i.e., those in effect for less than five years), re-
examinations disclosing improvement in disabilities will warrant 
a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is 
necessary to ascertain, based upon a review of the entire 
recorded history of the condition, whether the evidence reflects 
an actual change in disability and whether examination reports 
reflecting change are based upon thorough examinations.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred, and that such improvement 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.  See 
Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 
and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the reduction 
was effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
actually improved.  Dofflemyer, 2 Vet. App. at 277, 281-282.  It 
should be emphasized, however, that such after-the-fact evidence 
may not be used to justify an improper reduction.

As to the above, under 38 C.F.R. § 3.344(c), the pertinent 
disability rating must have continued for five years or more 
before the criteria in paragraphs (a) and (b) of that section 
become applicable.  Here, as the 10-percent evaluation was 
granted in July 2008, effective April 16, 2008, and was reduced 
in December 2009, effective March 1, 2010, it had not been in 
effect for the requisite period of time.  As such, the provisions 
of 38 C.F.R. § 3.344(a) and (b) are not directly applicable in 
this instance.

The Veteran's service-connected bilateral hearing loss is rated 
under Diagnostic Code 6100.  38 C.F.R. § 4.85.  Evaluations of 
bilateral hearing loss range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone audiometric 
tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The VA Schedule for Rating Disabilities (Rating Schedule) 
establishes 11 auditory acuity levels designated from Level I, 
for essentially normal hearing acuity, through level XI, for 
profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point where 
the rows and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

The RO initially increased the Veteran's disability rating to 10 
percent based upon a June 2008 VA examination.  At the time of 
the June 2008 VA examination, puretone thresholds, in decibels, 
were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
45
45
85
105+
105+
LEFT
40
40
55
65
75

The average puretone threshold was 85 in the right ear and 59 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 76 percent in the right ear and 86 percent in the left 
ear.  

In this case, applying the results from the June 2008 VA 
examination to Table VI yields a Roman numeral value of V for the 
right ear and a Roman numeral value of III for the left ear.  
Applying these values to Table VII, the Board finds that the 
Veteran's hearing loss would be evaluated as 10 percent 
disabling, his previous rating prior to the reduction.  




The RO based its reduction to a 0-percent disability rating, 
effective March 1, 2010, on the results of an August 2009 VA 
examination.  At the time of the August 2009 VA examination, 
puretone thresholds, in decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
25
35
85
110
110
LEFT
20
30
35
50
55

The average puretone threshold was 85 in the right ear and 43 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear and 96 percent in the left 
ear.  

In this case, applying the results from the August 2009 VA 
examination to Table VI yields a Roman numeral value of IV for 
the right ear and a Roman numeral value of I for the left ear.  
Applying these values to Table VII, the Board finds that the 
Veteran's hearing loss would be evaluated as 0-percent disabling, 
the Veteran's current rating.  

Since the August 2009 VA examination showing an improvement in 
the Veteran's bilateral hearing loss, no other evidence has been 
received to show that the disability rating for the Veteran's 
bilateral hearing loss should be continued at 10 percent.

As such, the Board finds that the reduction of the Veteran's 
disability rating for his service-connected bilateral hearing 
loss from 10 percent to 0 percent to be proper. As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).





ORDER

The reduction of the rating for bilateral hearing loss from 10 
percent to 0 percent, effective March 1, 2010, was proper and the 
appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


